DISMISS; Opinion Filed December 18, 2015.




                                                          In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas
                                                    No. 05-14-01095-CV

    AERO COUNTRY EAST ASSOCIATION, INC. AND HEAVY VENTURES, LLC,
                             Appellants
                                V.
      AERO COUNTRY PROPERTY OWNERS' ASSOCIATION, INC., Appellee

                                On Appeal from the 429th Judicial District Court
                                             Collin County, Texas
                                    Trial Court Cause No. 429-04018-2013

                                         MEMORANDUM OPINION
                                       Before Justices Lang, Brown, and Richter1
                                                Opinion by Justice Lang
            The Court has before it appellants’ December 10, 2015 motion to dismiss the appeal in

which appellants state the parties have agreed to a dismissal. We grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a).




141095F.P05                                                   /Douglas S. Lang/
                                                              DOUGLAS S. LANG
                                                              JUSTICE


   1
       The Hon. Martin Richter, Justice, Assigned
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

AERO COUNTRY EAST ASSOCIATION,                      On Appeal from the 429th Judicial District
INC. AND HEAVY VENTURES, LLC,                       Court, Collin County, Texas
Appellants                                          Trial Court Cause No. 429-04018-2013.
                                                    Opinion delivered by Justice Lang. Justices
No. 05-14-01095-CV        V.                        Brown and Richter participating.

AERO COUNTRY PROPERTY OWNERS'
ASSOCIATION, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee AERO

COUNTRY PROPERTY OWNERS' ASSOCIATION, INC. recover its costs of this appeal from

appellants AERO COUNTRY EAST ASSOCIATION, INC. AND HEAVY VENTURES, LLC.



Judgment entered this 18th day of December, 2015.




                                             –2–